[Cite as State v. Dixon, 2012-Ohio-4428.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                        C.A. Nos.      11CA0065-M
                                                                    11CA0087-M
        Appellee

        v.
                                                     APPEAL FROM JUDGMENT
STEVEN M. DIXON                                      ENTERED IN THE
                                                     COURT OF COMMON PLEAS
        Appellant                                    COUNTY OF MEDINA, OHIO
                                                     CASE No.   10-CR-0428

                                 DECISION AND JOURNAL ENTRY

Dated: September 28, 2012



        CARR, Judge.

        {¶1}     Appellant Steven Dixon appeals his conviction in the Medina County Court of

Common Pleas. This Court reverses.

                                                I.

        {¶2}     Dixon and a companion, Matthew Geiger, were returning to Ohio from a multi-

day music festival in Tennessee, when a Medina County Sheriff’s deputy stopped their car

because of a nonfunctioning license plate light. After noticing that the driver, Geiger, was acting

very nervous, the deputy called for a canine unit from the Seville Police Department to respond

to the scene. After the dog allegedly alerted for the presence of drugs in the vehicle, several law

enforcement officers searched the car. Various pieces of unused drug paraphernalia were found

in the car’s interior, and a pouch containing mushrooms and pills was found in the car’s air filter

under the hood. Dixon was indicted on one count of possession of N-Benzylpiperazine (“BZP”),

a Schedule I controlled substance, in violation of R.C. 2925.11(A)(C)(1)(c), a felony of the
                                                2


second degree; and one count of possession of Psilocybin, a Schedule I controlled substance, in

violation of R.C. 2925.11(A)(C)(1)(a), a felony of the fifth degree. Each count also carried a

forfeiture specification pursuant to R.C. 2941.1417 and 2981.04(A)(1). He pleaded not guilty to

the charges.

       {¶3}    The case was scheduled for a jury trial. Dixon filed a demand for testimony by

the person who prepared the laboratory report provided by the State during discovery.

       {¶4}    Dixon filed a motion to suppress in which he argued that there was no valid legal

basis to search the car because the occupants did not give consent, the police did not have a

warrant, and the occupants had not been placed under arrest which would have implicated the

search incident to a lawful arrest exception to the warrant requirement. Four and a half months

later, Dixon filed an amended motion to suppress, without objection by the State, in which he

raised the following arguments: 1. Although he admitted that a non-illuminated license plate

constitutes a traffic violation sufficient to justify a traffic stop, Dixon challenged the deputy’s

assertion that the license plate was not illuminated. 2. Although he conceded that an officer may

further detain a car and driver if the officer has a reasonable suspicion of criminal activity

beyond the scope of the initial stop, Dixon argued that neither Geiger nor he did or said anything

which gave rise to such reasonable suspicion. Accordingly, he challenged his detention during

the time it took for the canine unit to arrive. 3. Although he acknowledged that the use of a

canine outside of a car to sniff for drugs does not constitute a search, in this case he challenged

the existence of probable cause to search the car based on the lack of evidence establishing the

canine’s training and competence to detect drugs. 4. Dixon argued that the police failed to give

him his Miranda warnings prior to any custodial interrogation. The trial court held a suppression

hearing immediately prior to trial and denied the motion without enunciating its reasoning.
                                                3


       {¶5}     The matter proceeded to trial. After both sides rested and the trial court had

charged the jury, the State moved to amend the indictment as to the second drug possession

charge to change the drug at issue from Psilocybin to Psilocyn. The trial court granted the

motion to amend over Dixon’s objection. The trial court then recharged the jury regarding all

the charges. The jury found Dixon guilty of possession of BZP and possession of Psilocyn, but

concluded that the funds seized by the police were not derived from either felony drug abuse

offense.   In addition, the jury found that Dixon possessed BZP in an amount equal to or

exceeding five times the bulk amount but less than fifty times the bulk amount. The trial court

sentenced Dixon to concurrent prison terms for an aggregate term of three years, all of which

constituted a mandatory term. Dixon filed two appeals which this Court consolidated. He raised

five assignments of error for review.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN OVERRULING THE PORTION OF
       DIXON’S MOTION TO SUPPRESS CONTENDING THAT SERGEANT
       SCHMOLL HAD PROBABLE CAUSE TO SEARCH THE VEHICLE IN
       WHICH DIXON WAS A PASSENGER.

       {¶6}     Dixon argues that the trial court erred by denying his motion to suppress because

law enforcement had no probable cause to search the car in which he was a passenger. This

Court agrees.

       {¶7}     As an initial matter, this Court concludes that Dixon may challenge the propriety

of the search of the car. A passenger seeking the suppression of evidence seized from a vehicle

must demonstrate either that “(1) the police subjected him to an illegal seizure when he was a

passenger in the vehicle; or (2) he possessed a legitimate expectation of privacy in the vehicle

searched or the item seized.” State v. Redding, 9th Dist. No. 10CA0018-M, 2010-Ohio-4286, ¶
                                                4


9, citing Brendlin v. California, 551 U.S. 249, 256-258 (2007). Here, the car belonged to

Dixon’s father, so Dixon had a legitimate expectation of privacy in the family car he and his

companion were using.

       {¶8}   This Court’s standard of review is as follows:

       An appellate court’s review of a trial court’s ruling on a motion to suppress
       presents a mixed question of law and fact. The trial court acts as the trier of fact
       during a suppression hearing, and is therefore, best equipped to evaluate the
       credibility of witnesses and resolve questions of fact. Accordingly, we accept the
       trial court’s findings of fact so long as they are supported by competent, credible
       evidence. The trial court’s legal conclusions, however, are afforded no deference,
       but are reviewed de novo.

(Emphasis omitted.) (Internal citations omitted.) State v. Swan, 9th Dist. No. 22939, 2006-

Ohio-2692, ¶ 8. Moreover, “this Court reviews a probable cause determination de novo.” State

v. Sunday, 9th Dist. No. 22917, 2006-Ohio-2984, ¶ 28, citing State v. Salas, 9th Dist. No. 21891,

2004-Ohio-6274, ¶ 17.

       {¶9}   The Fourth Amendment to the United States Constitution and Section 14, Article

I of the Ohio Constitution prohibit only unreasonable searches and seizures, not every search and

seizure. Law enforcement may reasonably conduct a search that is based on probable cause.

State v. Moore, 90 Ohio St.3d 47, 49 (2000). In other words, there must be an indication of a

“fair probability that contraband or evidence of a crime will be found in a particular place.”

State v. Anderson, 9th Dist. No. 95CA006052, 1995 WL 734036 (Dec. 13, 1995), quoting State

v. Carlson, 102 Ohio App.3d 585, 600 (9th Dist.1995), quoting Illinois v. Gates, 462 U.S. 213,

214 (1983).

       {¶10} Dixon does not dispute that the initial stop of the vehicle based on a traffic

violation was proper. Moreover, he does not dispute that, if law enforcement had probable cause

to suspect criminal activity, a search of the car would have been proper pursuant to the
                                                   5


automobile exception to the warrant requirement. Moore, 90 Ohio St.3d at 51. It is well

established that an officer has probable cause to search a lawfully detained vehicle after a

properly trained drug dog has alerted to the odor of drugs from the vehicle. State v. White, 175

Ohio App.3d 302, 2008-Ohio-657, ¶ 15 (9th Dist.); see also State v. Barbee, 9th Dist. No.

07CA009183, 2008-Ohio-3587, ¶ 18.

       {¶11} Dixon argues that there was no probable cause for the search because the State

failed to present evidence that the drug dog that conducted the sniff of the car was properly

trained or otherwise competent to detect drugs. He expressly raised this issue in his amended

motion to suppress, despite the State’s claims on appeal that he failed to specifically challenge

the dog’s training or reliability in his motion.

       {¶12} This Court has recognized that the training and reliability of the drug dog must be

established to support a determination of probable cause to search. State v. Calhoun, 9th Dist.

No. 94CA005824, 1995 WL 255929 (May 3, 1995). The State establishes a drug dog’s training

and reliability by presenting testimony by the dog’s handler or trainer or through records

evidencing the dog’s training and/or certification. Id., citing United States v. Diaz, 25 F.3d 392,

394 (6th Cir.1994); see also Barbee at ¶ 20-21 (citing State v. Nguyen, 157 Ohio App.3d 482,

2044-Ohio-2879, ¶ 63 (6th Dist.), and applying the majority view adopted by the Sixth District

Court of Appeals that “proof of the fact that a drug dog is properly trained and certified is the

only evidence material to a determination that a particular dog is reliable.”). This Court has

applied the same analysis in other cases as well. E.g., Anderson, supra, and State v. Ramirez, 9th

Dist. No. 04CA0024-M, 2004-Ohio-6541, ¶ 14-15. In the cases cited above, the reviewing

courts concluded that probable cause was established after trainers or handlers testified regarding
                                                  6


the drug dog’s training and/or certification or after presentation of certification of the dog’s

training or abilities. There is no such evidence in this case.

       {¶13} Here, the State presented only the testimony of Deputy Scott Schmoll of the

Medina County Sheriff’s Department, who testified that he requested that Officer Prill of the

Seville Police Department respond to the scene because “[h]e has a canine trained in narcotics

detection.” Officer Prill did not testify at the suppression hearing and no documentation was

presented to establish that the dog that appeared on the scene was trained, certified, or otherwise

competent to detect drugs. Deputy Schmoll did not testify that the dog that Officer Prill brought

to conduct the drug sniff was trained or certified to detect drugs. Deputy Schmoll testified that

he did not know how to recognize an alert by the dog on the scene and he admitted that he did

not know how the dog had been trained. This Court concludes that there was no competent

evidence to establish that the dog that conducted the drug sniff on Dixon’s car was properly

trained and competent to detect drugs. Accordingly, that this dog “alerted” to the driver’s side of

the car did not establish probable cause for the search of the car. Therefore, the trial court erred

by denying Dixon’s motion to suppress. Dixon’s first assignment of error is sustained.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY FINDING THAT SERGEANT SCHMOLL
       DID NOT UNREASONABLY DETAIN DIXON AND GEIGER IN
       VIOLATION OF THE FOURTH AMENDMENT SO THAT THE DRUG SNIFF
       COULD BE ACCOMPLISHED.

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY PERMITTING
       AN AMENDMENT TO COUNT TWO OF THE INDICTMENT AFTER
       CLOSING ARGUMENT.
                                               7


                                ASSIGNMENT OF ERROR V

       THE JUDGMENT OF CONVICTION ON COUNT ONE OF THE
       INDICTMENT WAS LIKEWISE AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE.

       {¶14} Based on our resolution of the first assignment of error, most of Dixon’s

remaining assignments of error have been rendered moot and we decline to address them. See

App.R. 12(A)(1)(c).

       {¶15} Regarding Dixon’s challenge to the trial court’s amendment of the second count

in his indictment, we clarify our conclusion that the third assignment of error is moot. This

Court has previously held that, even if the trial court erred in amending a criminal charge

pursuant to Crim.R. 7(D), the defendant’s retrial is not barred by the Double Jeopardy Clause.

Tallmadge v. Ritchie, 34 Ohio App.3d 342, 344 (9th Dist.1986).

                               ASSIGNMENT OF ERROR IV

       THE JUDGMENT OF CONVICTION ON COUNT ONE OF                                   THE
       INDICTMENT WAS NOT SUPPORTED BY SUFFICIENT EVIDENCE.

       {¶16} Dixon argues that his conviction for possession of BZP was not supported by

sufficient evidence. This Court disagrees.

       {¶17} As an initial matter, we conclude that our resolution of the first assignment of

error does not render moot Dixon’s challenge to the sufficiency of the evidence adduced at trial.

The Ohio Supreme Court has “distinguish[ed] between appellate court reversals based solely

upon insufficiency of the evidence and those based on ordinary ‘trial errors.’” State v. Brewer,

121 Ohio St.3d 202, 2009-Ohio-593, ¶ 18. The Double Jeopardy Clause of the Fifth Amendment

to the United States Constitution and Section 10, Article I of the Ohio Constitution protect a

criminal defendant from multiple prosecutions for a single offense.                Accordingly,

notwithstanding some procedural defect by the trial court warranting reversal, the State remains
                                                 8


entitled to “one, and only one, full and fair opportunity” to prosecute the defendant in regard to a

single offense. Richardson v. United States, 468 U.S. 317, 331 (1984). When a case is reversed

on the basis of trial error, the Double Jeopardy Clause does not prohibit retrial “‘where the

evidence offered by the State and admitted by the trial court-whether erroneously or not-would

have been sufficient to sustain a guilty verdict[.]’” Brewer at ¶ 17, quoting Lockhart v. Nelson,

488 U.S. 33, 35 (1988).

       {¶18} The Brewer court recognized the corollary, however, that the State is not entitled

to retry a criminal defendant after reversal for trial court error if the State failed in the first

instance to present sufficient evidence. Id. at ¶ 18. Accordingly, a defendant’s assigned error

that the conviction is based on insufficient evidence is not moot under these circumstances. The

Ohio Supreme Court emphasized, however, that the interest in the administration of justice

dictates that the appellate court review the issue of sufficiency in consideration of all evidence

presented by the State in its case in chief, whether such evidence was properly admitted or not.

Id. at ¶ 19. Regarding any prior decisions of this Court which reached a contrary conclusion,

Brewer clarifies that a sufficiency argument cannot be rendered moot. See, e.g., State v. Myers,

9th Dist. No. 23508, 2007-Ohio-4134.

       {¶19} This Court reviews the substance of Dixon’s argument under the following

standard of review.

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.
                                                9


State v. Galloway, 9th Dist. No. 19752, 2001 WL 81257 (Jan. 31, 2001), quoting State v. Jenks,

61 Ohio St.3d 259 (1991), paragraph two of the syllabus. The test for sufficiency requires a

determination of whether the State has met its burden of production at trial. State v. Walker, 9th

Dist. No. 20559, 2001 WL 1581570 (Dec. 12, 2001); see, also, State v. Thompkins, 78 Ohio

St.3d 380, 390 (1997) (Cook, J., concurring).

       {¶20} Dixon was convicted of possessing BZP, a Schedule I controlled substance, in

violation of R.C. 2925.11(A), which provides that “[n]o person shall knowingly obtain, possess,

or use a controlled substance.” The offense is a felony of the second degree if the drug involved

“equals or exceeds five times the bulk amount but is less than fifty times the bulk amount.” R.C.

2925.11(C)(1)(c). BZP is a Schedule I stimulant. R.C. 3719.43; 21 C.F.R. 1308.11(f)(2); see

also R.C. 3719.41, Publisher’s Note. “Bulk amount” for a Schedule I stimulant is satisfied by

ten unit doses.   R.C. 2925.01(D)(1)(c).     “Unit dose” constitutes “an amount or unit of a

compound, mixture, or preparation containing a controlled substance that is separately

identifiable and in a form that indicates that it is the amount or unit by which the controlled

substance is separately administered to or taken by an individual.”            R.C. 2925.01(E).

Accordingly, possession of a minimum of 50 and up to 500 unit doses of BZP was necessary to

demonstrate that the offense constituted a felony of the second degree.

       {¶21} Dixon argues only that the State did not present sufficient evidence “with respect

to the quantity of ‘unit doses’ containing BZP.” He does not dispute that 106 pills were found in

the air filter of the car. He argues merely that the State presented evidence that only 38 of the

106 pills contained BZP.

       {¶22} At trial, Jennifer Acurio, a forensic scientist in the drug chemistry section of the

Ohio Bureau of Criminal Identification and Investigation (“BCI”), testified that she analyzed the
                                                 10


drugs underlying the charges in this case. She testified that a unit dose is a “separate unit

inasmuch as a person would take” and that 5 times the bulk amount of BZP in this case would be

50 pills. Ms. Acurio explained that she separated the pills into groups of the same color, shade,

and markings, which resulted in the following seven distinct groups: 5 orange pills, 1 orange pill,

5 blue pills, 31 blue pills, 1 purple pill, 63 purple pills, and broken pieces of purple pills. She

performed both preliminary and confirming tests on all the pills she analyzed. She analyzed all 5

orange pills in the first group, the 1 orange pill in the second group, all 5 blue pills in the third

group, 14 of the 31 blue pills in the fourth group, the 1 purple pill in the fifth group, and 19 of

the 63 purple pills in the sixth group, all pursuant to BCI sampling procedures. All 45 pills

tested were positive for BZP. Ms. Acurio testified that she then presumed that the remaining

untested pills also contained BZP because the BCI sampling procedure accurately supports such

a presumption. She averred in her affidavit appended to her report of findings that the tests she

performed on the pills were scientifically accepted and performed with due caution in

accordance with the established and accepted procedures of BCI.

       {¶23} This Court held long ago that “[c]hemical analysis of a random sample of a

quantity of drugs is enough to allow a reasonable inference that all of the tablets contained the

same drug [], if no rebuttal is offered.” State v. Rush, 9th Dist. Nos. 3809, 3818, 1985 WL

11030 (July 31, 1985), citing State v. Mattox, 13 Ohio App.3d 52, 53 (2d Dist.1983). We

reaffirmed that holding more recently in State v. Mathis, 9th Dist. No. 23507, 2007-Ohio-2345, ¶

12. Here, no rebuttal was offered. Accordingly, evidence that 45 of the 106 pills contained BZP

provided a sufficient basis to infer that all 106 pills contained BZP. See id. Dixon’s fourth

assignment of error is overruled.
                                                11


                                                III.

       {¶24} Dixon’s fourth assignment of error is overruled. His first assignment of error is

sustained. We decline to address the remaining assignments of error as they have been rendered

moot. The judgment of the Medina County Court of Common Pleas is reversed and the cause

remanded for further proceedings consistent with this opinion.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                       DONNA J. CARR
                                                       FOR THE COURT
                                          12


MOORE, P. J.
DICKINSON, J.
CONCUR.


APPEARANCES:

JOSEPH F. SALZGEBER, JR. Attorney at Law, for Appellant.

BRENT L. ENGLISH, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW KERN, Assistant Prosecuting
Attorney, for Appellee.